Argued May 5, 1925.
The Borough of Overbrook was incorporated out of a part of the Township of Baldwin by decree of the Court of Quarter Sessions of Allegheny, and this is a proceeding in equity under the Act of May 14, 1915, P.L. 312, to adjust the rights and liabilities of the respective municipalities. The only subjects of dispute are claims presented by the township for the cost of a memorial erected in honor of citizens of the township who took part in the war against Germany, Austria, Turkey and Bulgaria, and the right to use a vault in the basement of a school building erected by the Baldwin Township School District; the memorial and the school house being within the limits of the new borough. The memorial has an honor roll inscribed on a tablet having a stone foundation placed on private property at or near the intersection of two principal streets in the borough. Assuming that it was paid for out of public funds, and that the part of the township now within the borough contributed proportionately to the cost of the structure, it is in no sense a municipal building and is not property available for use by the borough. It has a sentimental, but no productive value, and expresses as fully now as before the division of the township the purpose for which it was erected and as worthily and effectively represents the patriotic feeling of the community as it did before the division. Its presence within the borough limits does *Page 169 
not confer on the municipality any right that is capable of appraisement under the statute, nor are we able to find in that enactment any warrant for treating the memorial as an asset or right possessing a money value to be taken into account in an adjustment proceeding.
The vault referred to seems to have been constructed by the supervisors of the township in the basement of a school house erected by the school district. No writing evidences the arrangement with reference to it and so far as may be ascertained the right was at best a license. The permission so to use the school house is not shown to be valuable to the borough even if it were enforceable before the division. No property value therefore passed to the borough and the claim was properly dismissed. The full and convincing opinion of the learned trial judge relieves us from further discussion of the case.
The decree is affirmed at the cost of the appellant.